DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/29/2021, in which claims 1-20 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US Pat. 8606028 B2).

Regarding claim 10, Noda discloses a decoder comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the decoder to (Noda; Fig. 9A, 10A, Col. 12, Ln. 49-67. A video coding (encoding/decoding) system includes controllers/processors, memories with information/instructions for performing video coding.): 
receive, from a bitstream for a block, an indication of a first bit depth, a residual block of samples of the first bit depth, and a prediction parameter (Noda; Col. 13, Ln. 14-35. An indicator of a first bit depth (before or after bit depth change), residual block at a first depth, and prediction parameters are received by a decoder from a bitstream for a block.); 
receive, from the bitstream for a sequence, an indication of a second bit depth (Noda; Col. 13, Ln. 36-45. An indication of a second bit depth is received by a decoder from a bitstream for a block.); 
determine a first decoded block of samples of the first bit depth based on the first bit depth, the residual block of samples of the first bit depth, and the prediction parameter (Noda; Col. 13, Ln. 14-35. A first decoded block is determined in accordance with a first bit depth, residual block, and prediction parameters.); and 
determine a second decoded block of samples of the second bit depth based on the first decoded block of samples of the first bit depth (Noda; Col. 13, Ln. 36-50. A second decoded block at a second bit depth is determined in accordance with a first decoded block at a first bit depth.).

Regarding claim 11, Noda discloses wherein the indication of the first bit depth is received based on a syntax structure (Noda; Col. 18, Ln. 54-67. An indication of a first bit depth is received using a syntax structure.).

Regarding claim 12, Noda discloses wherein the syntax structure is a coding tree unit syntax structure (Noda; Col. 6, Ln. 52-57. Syntax structure includes at least a macroblock/CTU syntax structure.).

Regarding claim 14, Noda discloses wherein the prediction parameter comprises an inter prediction coding scheme (Noda; Col. 13, Ln. 14-35, 51-57. Prediction parameters includes an inter/motion prediction scheme.).

Regarding claim 15, Noda discloses wherein the prediction parameter comprises an intra prediction coding scheme (Noda; Col. 13, Ln. 14-35, 51-57. Prediction parameters includes an intra prediction scheme.).

Regarding claim 17, Noda discloses wherein the first decoded block of samples of the first bit depth comprises both luminance and chrominance samples (Noda; Col. 10, Ln. 16-54. A first block at a first bit depth includes both brightness/luminance and color/chrominance components.).

Regarding claim 18, Noda discloses wherein the second decoded block of samples at the second bit depth comprises both luminance and chrominance samples (Noda; Col. 10, Ln. 16-54. A second block at a second bit depth includes both brightness/luminance and color/chrominance components.).

Claims 1-3, 5-6, and 8-9 are directed to a method comprising a sequence of processing steps corresponding to the same as claimed in claims 10-12, 14-15, and 17-18, and are rejected for the same reason of anticipation as outlined above.

Claims 19-20 are directed to a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a decoder, cause the decoder to perform a sequence of processing steps corresponding to the same as claimed in claims 10-11, and are rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 8606028 B2) in view of Yoo (US Pub. 20200260070 A1) .

Regarding claim 13, Noda disclose the syntax structure (Noda; See remarks regarding claim 10 above.).
But it does not specifically disclose wherein the syntax structure is a coding unit syntax structure.
However, Yoo teaches wherein the syntax structure is a coding unit syntax structure (Yoo; Table 60. The syntax bitDepth is coding unit/transform unit syntax structure.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Noda to adapt a bit depth signaling approach, by incorporating Yoo’s teaching wherein bit depth information is signaled on a CU/transform block level, for the motivation to perform transform on block during video coding (Yoo; Abstract.).

Regarding claim 16, Noda discloses the prediction parameter (Noda; See remarks regarding claim 10.).
But it does not specifically disclose wherein the prediction parameter comprises an intra block copy prediction coding scheme.
However, Yoo teaches wherein the prediction parameter comprises an intra block copy prediction coding scheme (Noda; Para. [0059]. Prediction parameters include an intra block copy prediction.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Noda to adapt a prediction approach, by incorporating Yoo’s teaching wherein intra block copying prediction is included as one prediction scheme, for the motivation to perform transform on block during video coding (Yoo; Abstract.).

Claims 4 and 7 are directed to a method comprising a sequence of processing steps corresponding to the same as claimed in claims 13 and 16, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US Pub. 20170318301 A1) teaches a video coding system that performs adjustments to encoding and decoding when switching color spaces.
Sato (US Pub. 20170034525 A1) teaches a video coding system that perform video coding by control bit depth values.
Li (US Pub. 20160261884 A1) teaches a video coding system that performs adaptive switching of color spaces, color sampling rates and bit depths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/Primary Examiner, Art Unit 2485